DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 11/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 7-9, 12, 14-16, 18 and 19 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-22 remain pending in the application.  Claims 20-22 stand withdrawn from further consideration, with traverse.  Claims 1-19 are currently under examination.

Withdrawn Objections/Rejections
	Applicant’s amendment to the specification renders the objection to the specification moot.  Specifically, the trademark, Ampholine, has been capitalized and is accompanied by its generic terminology.  Thus, said objection has been withdrawn.

	Applicant’s amendment renders the objection of claim 1 moot.  Specifically, the Markush group has been deleted.  Thus, said objection has been withdrawn.



Applicant’s amendment renders the rejection of claim 4 under 35 USC 112(b) moot.  Specifically, “substantially” has been deleted from the claim.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 8 and 9 under 35 USC 112(b) moot.  Specifically, the claims have been amended to replace “active agent” with “contraceptive active agent” or the particular active agents, “ferrous gluconate and ascorbic acid”.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 12 and 13 under 35 USC 112(b) moot.  Specifically, the claims have been amended to replace “formed by co-extrusion” with “formed as a co-extrusion”.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 16 under 35 USC 112(b) moot.  Specifically, “and pH buffers” has been deleted from the claim.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 14, 18 and 19 under 35 USC 112(d) moot.  Specifically, the claim amendments have remedied the further limiting issues of those claims has been withdrawn.  It is noted that claims 15-17 remain rejected as further limiting issues are still present in said claims (see Maintained Rejections below). 

Response to Declarations
The declarations under 37 CFR 1.132 filed 11/5/2020 is insufficient to overcome the rejections of claims 1-7, 14 and 16 under 35 USC 103 over Shalaby ‘850 and Ron, claims 8-13 under 35 USC 103 over Shalaby ‘850, Ron and Varner, and claims 15 and 17-19 under 35 USC 103 over Shalaby ‘850, Ron, Shalaby ‘039 and Kiser as set forth in the last Office action.  It is noted that all affidavits or declarations presented which do not fall within or under other specific rules are to be treated or considered as falling under 37 CFR 1.132 (MPEP 716).
The declarations are insufficient because the facts presented are not commensurate in scope with the claims.  For instance, applicant states that the device is intended to remain in a woman’s vagina for one month and release a contraceptively effective amount of active ingredients (see [3] of both declarations); however, independent claim 1 requires that the substrate is inserted into and remain in the vagina for over 7 days (not 1 month) and does not specify that the active agent or agents release a contraceptively effective amount of said agent(s) over any specific amount of time, let alone for one month.  The independent claim also does not require a particular release rate of active agents as discussed in [4] of both declarations.  The independent claim further does not require that the device is in a ring shape as discussed in [4] of the Singh Declaration and [5] of the Frank Declaration. Furthermore, none of the claims require all of these limitations in a single claim.
prima facie obviousness in making a final determination of the obviousness of the claimed invention. In this case, Shalaby ‘850 teaches an intravaginal ring device comprising a substrate and at least one bioactive agent (abstract).  Shalaby ‘850 teaches the particular substrate material, EVA and the particular bioactives, ferrous gluconate and ascorbic acid ([0011], [0014], [0023] and Examples).  While Shalaby ‘850 does not specify the percentage of vinyl acetate in the EVA, Ron teaches an intravaginal drug delivery ring-shaped device containing EVA having vinyl acetate in amounts of 4-80%, about 4-50%, and about 15-40% (abstract; Figures; [0014] and [0103]). Ron further discloses ferrous sulfate and ascorbic acid as suitable active agents ([0091] and [0096]). Ron also specifically teaches that drug release is determined by the vinyl acetate content of the polymeric substance ([0103]).  Thus, Ron provides explicit motivation to optimize the vinyl acetate content of EVA by way of routine experimentation within the ranges provided in order to obtain the desired release rate of the active agents.  MPEP 2144.05 states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  Applicants, at best, have provided evidence of optimized amounts of vinyl acetate in EVA to arrive at a desired release rate of the active agents. Thus, the data provided by applicants is not unexpected in view of the prior art.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 stand rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 15 recites, “wherein the contraceptively active agents consist essentially of about 10-15% ferrous gluconate, about 10-15% ascorbic acid, about 8-12% sodium dihydrogen citrate, and about 8-12% polyglycolic acid”. Claim 15 depends from claim 1. Claim 1 recites, “A biocompatible intravaginal device adapted for the delivery of therapeutic agents, comprising: an ethylene-vinyl acetate copolymer substrate...; and the substrate releasably loaded with contraceptively active agents, including a contraceptively effective amount of ferrous gluconate; and at least one pH reducing active agent...the pH reducing active agent comprising ascorbic acid and optionally, an additional pH reducing active agent selected from buffered poly-amino and polycarboxylic acid mixtures, sodium dihydrogen citrate or polyglycolic acid”. Claim 15 does not properly further limit the subject matter of claim 1 because claim 1 sets out that the device comprises contraceptively active agents, including a contraceptively effective amount of ferrous gluconate and “at least one pH reducing active agent... comprising ascorbic acid and optionally, an additional pH reducing active agent...”. Claim 1 does not clearly set out that the pH reducing active agent(s) is/are contraceptively active agents.
Claim 16 recites, “wherein the contraceptively active agents comprise about 12-13% ferrous gluconate and about 12-13% ascorbic acid”. Claim 16 depends from claim 1. Claim 1 recites, “A biocompatible intravaginal device adapted for the delivery of therapeutic agents, comprising: an ethylene-vinyl acetate copolymer substrate...; and the substrate releasably loaded with contraceptively active agents, including a contraceptively effective amount of ferrous gluconate; and at least one pH reducing active agent...the pH reducing active agent comprising ascorbic acid and optionally, an additional pH reducing active agent selected from buffered poly-amino and polycarboxylic acid mixtures, sodium dihydrogen citrate or polyglycolic acid”. Claim 16 does not properly further limit the subject matter of claim 1 because claim 1 sets out that the device comprises contraceptively active agents, including a contraceptively effective amount of ferrous gluconate and “at least one pH reducing active agent... comprising ascorbic acid and optionally, an additional pH reducing active agent...”. Claim 1 does not clearly set out that the pH reducing active agent(s) is/are contraceptively active agents.
	Claim 17 recites, “wherein the contraceptively active agents consist essentially of about 12.5% ferrous gluconate, about 12.5% ascorbic acid, about 10% sodium dihydrogen citrate, and about 10% polyglycolic acid”. Claim 17 depends from claim 1. Claim 1 recites, “A biocompatible intravaginal device adapted for the delivery of therapeutic agents, comprising: an ethylene-vinyl acetate copolymer substrate...; and the substrate releasably loaded with contraceptively active agents, including a contraceptively effective amount of ferrous gluconate; and at least one pH reducing active agent...the pH reducing active agent comprising ascorbic acid and optionally, an additional pH reducing active agent selected from buffered poly-amino and polycarboxylic acid mixtures, sodium dihydrogen citrate or polyglycolic acid”. Claim 17 does not properly further limit the subject matter of claim 1 because claim 1 sets out that the device .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments, filed 11/5/2020, regarding the 112(d) rejections of claims 15-17 have been fully considered but they are not persuasive. 
	Applicant argues that the claims have been amended to address the further limiting issue (Remarks, page 11).
	In response, it is respectfully submitted that while the claims have been amended, said amendments have not fully remedied the further limiting issues.  See rejections above for further explanation.
	For these reasons, Applicant’s arguments are found unpersuasive.  Said rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (US 2008/0069850 A1, Mar. 20, 2008, hereafter as “Shalaby ‘850”) in view of Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”).
The instant invention is drawn to a biocompatible intravaginal device, adapted for the delivery of therapeutic agents, comprising: an ethylene acetate (EVA) copolymer substrate adapted to be inserted into and remain in the vagina for over 7 days, formed of about 34 to 36 wt% vinyl acetate; and the substrate releasably loaded with contraceptively active agents including a contraceptively effective amount of ferrous gluconate; and at least one pH reducing active agent effective to maintain a vaginal pH at about 5 or lower, in the presence of semen, the pH reducing active agent comprising ascorbic acid and optionally, an additional pH reducing active agent selected from buffered poly-amino and polycarboxylic acid mixtures, sodium dihydrogen citrate or polyglycolic acid.
Regarding instant clam 1, Shalaby ‘850 teaches an intravaginal ring device having multicomponent drug releasing substrates loaded with at least one bioactive agent and designed to effect contraception and/or provide protection against infection (abstract).  Shalaby ‘850 also teaches a particular example comprising the particular combination of ferrous gluconate and ascorbic acid and exemplifies continuous release of a contraceptively effective amount of ferrous gluconate for a period of 35 days ([0038]; Table 1).  Shalaby ‘850 further teaches the inclusion of the particular polymer, ethylene-vinyl acetate (EVA), in the substrate of the device ([0023]; claim 35).
Shalaby ‘850 is silent to the EVA having about 34 to 36 wt% of vinyl acetate (instant claim 1) and about 35% vinyl acetate (instant claim 3).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include EVA having a vinyl acetate content of about 34 to 36 wt% or about 35 wt% as suggested by Ron into the invention of Shalaby ‘850 with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Shalaby ‘850 generally teaches the inclusion of EVA and Shalaby ‘850 further teaches that the vinyl acetate content directly effects the rate of drug release.  A skilled artisan would have reasonably expected modifying the vinyl acetate content of EVA by way of routine experimentation would modify the rate of release of the active agents to the desired rate of release.
It is also noted that Shalaby ‘850 does not explicitly teach that the at least one pH reducing active agent (i.e., ascorbic acid) is “effective to maintain a vaginal pH at about 5 or lower, in the presence of semen”, however Shalaby ‘850 teaches the particular pH reducing agent, ascorbic acid, in the same amounts as in the instant invention (e.g., 7.1% ([0037] of Shalaby ‘850 vs. 5-20% [0037] of the instant specification).  Thus, a skilled artisan would reasonably expect the same compound in the same amount to produce the same effect.  A chemical composition and its properties are inseparable (MPEP 2112.01(II)).
Regarding instant claim 2, Shalaby ‘850 exemplifies continuous release of a contraceptively effective amount of ferrous gluconate for a period of 35 days ([0038]; Table 1).
claim 4, Shalaby ‘850 teaches a ring shaped device having a ring matrix encircling a fibrous mesh (i.e., central region) adjoined thereto, wherein the mesh is porous (i.e., openings) ([0009] and [0010]).  It is noted that Shalaby ‘850 does not require a hormonal ingredient and as such reads on “wherein the contraceptively active agent is nonhormonal”.
	Regarding instant claim 5, Shalaby ‘850 exemplifies continuous release of ferrous gluconate at a concentration of more than 1.0 mg/day for a period of 35 days ([0038]; Table 1).
	Regarding instant claims 6 and 7, Shalaby ‘850 teaches a particular example comprising the particular combination of ferrous gluconate and ascorbic acid ([0038]) and said example demonstrates continuous release of ferrous gluconate at a concentration of more than 1.5 mg/day for a period of 35 days (Table 1). Shalaby is silent to the release profile of said ascorbic acid.  However, it is within the skill of an ordinary practitioner to optimize a formulation by way of routine experimentation (MPEP 2144.05).  Thus, it would have been prima facie obvious to one of ordinary skill in the art to optimize the composition by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisan to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would reasonably expect modifying the amounts of the ingredients would modify the release rate of the active agents to a desired result.  
	Regarding instant claim 14, Shalaby ‘850 teaches a particular example comprising the particular combination of 9.5% ferrous gluconate and 7.1% ascorbic acid ([0037]-[0038]).  It is noted that 9.5% reads on the claimed, “about 10-15% ferrous gluconate” because the term “about” allows for values slightly higher and lower than the recited values.  It is also noted that MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the composition would alter the drug dosage and/or the pH reducing effect depending on the desired result.
	Regarding instant claim 16, Shalaby ‘850 teaches a particular example comprising the particular combination of 9.5% ferrous gluconate and 7.1% ascorbic acid ([0037]-[0038]).  Shalaby ‘850 is silent to pH buffers, however Ron teaches the inclusion of the specific pharmaceutically acceptable excipient, citric acid ([0007]) which is a known pH buffer as evidenced by “Common Buffers, Media, and Stock Solutions”.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include citric acid into the device of Shalaby ‘850/Ron with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because the prior art teaches that citric acid is suitable to include in the device of Shalaby ‘850/Ron (MPEP 2144.07). A skilled artisan would expect the addition of a pH buffer such as citric acid would allow one to modify the pH of the composition.  Regarding specific percentages, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the composition would allow one alter the drug dosage and/or the pH reducing effect depending on the desired result.  
	Thus, the combined teachings of Shalaby ‘850 and Ron render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 11/5/2020. Regarding the 103 rejection over Shalaby ‘850 and Ron have been fully considered but they are not persuasive. 
	Applicant alleges that there is a lack of motivation to modify Shalaby ‘850 based on the teachings of Ron (page 11 of Remarks).
	In response, it is respectfully submitted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shalaby ‘850 teaches an intravaginal ring device comprising a 
	Applicant argues that Shalaby ‘850 does not provide any reason or motivation to formulate Shalaby ‘850’s ring with EVA34-36 (page 12 of Remarks).
In response, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection relies on the teachings of both Shalaby ‘850 and Ron.  As discussed above, Ron provides the motivation as to one skilled in the art would modify the teachings of Shalaby ‘850.  Accordingly, applicant’s argument is moot.
Applicant argues that Shalaby ‘850 teaches away from using an EVA ring of any formulation for releasing ferrous gluconate or ascorbic acid because the reference teaches said 
In response, it is respectfully submitted that independent claim 1 does not require a ring shaped device and as such applicant is arguing a limitation that is not required by all of the claims.  Also, applicant appears to be relying on the Examples taught in Shalaby ‘850, however references are relevant as prior art for all they contain and disclosed examples do not constitute a teaching away from a broader disclosure (MPEP 2123).  Shalaby ‘850 very clearly teaches that a suitable polymeric ring material is ethylene vinyl acetate ([0023]) and suitable active agents are ferrous gluconate and ascorbic acid ([0011] and [0014]).  MPEP 2123 states, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”.  Thus, contrary to applicant’s assertion, Shalaby ‘850 does not teach away for an EVA ring comprising said active agents, but rather explicitly teaches EVA as a suitable ring shaped device material comprising active agents.  
	Applicant argues that “Ron does not suggest forming Shalaby ‘850’s ferrous gluconate releasing substrate from EVA and even if it did, the combination of Ron and Shalaby ‘850 would not be EVA34-36”. Applicant also states that Ron describes many different EVA formulations from 4% to 80% and the instant claims require a narrower range of 34 to 36% vinyl acetate.  Remarks, page 13.
	In response, it is respectfully submitted that as discussed above, Shalaby ‘850 teaches incorporating ferrous gluconate as an active agent as well as EVA as a substrate material. While Shalaby ‘850 does not teach the percentage of vinyl acetate in the EVA, Ron teaches an intravaginal drug delivery ring-shaped device containing EVA having vinyl acetate in amounts prima facie obvious.
  	Applicant argues that different active ingredients will elute from different polymers at different rates and that the cited references do not contain any analysis of elution rates for ferrous gluconate or ascorbic acid. Applicant alleges that Ron does not provide any reason or motivation for one to construct Shalaby ‘850’s device from EVA30, much less EVA34-36. Remarks, page 13.
	In response, it is respectfully submitted that Shalaby ‘850 exemplifies continuous release of ferrous gluconate at a concentration of more than 1.5 mg/day for a period of 35 days ([0038]; Table 1).  Shalaby ‘850 also teaches the inclusion of ascorbic acid in amounts that are the same as taught in the instant specification (e.g., 7.1% ([0037] of Shalaby ‘850 vs. 5-20% [0037] of the instant specification).  Shalaby ‘850 further teaches the EVA is a suitable substrate material ([0023]; claim 35).  While Shalaby ‘850 does not teach the percentage of vinyl acetate in the EVA, Ron teaches an intravaginal drug delivery ring-shaped device containing EVA having vinyl acetate in amounts of 4-80%, about 4-50%, and about 15-40% (abstract; Figures; [0014] prima facie obvious.
	Applicant further argues unexpected results (pages 15-16 of Remarks).
	In response it is respectfully submitted that allegations of unexpected results were discussed above under Response to Declarations.  For the same reasons as explained above, applicant’s arguments are not persuasive.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 8-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (US 2008/0069850 A1, Mar. 20, 2008, hereafter as “Shalaby ‘850”) in view of Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”), as applied to claim 1 above, and further in view of Varner et al. (USPN 8,003,124 B2, Aug. 23, 2011, hereafter as “Varner”).
The instant invention is described above.

Shalaby ‘850 and Ron are silent to “a portion of the substrate is covered with a sheath” (instant claims 8 and 9). 
Varner, in the analogous art of drug delivery implantable devices, teaches a an implant that is covered with a coating layer comprising a biocompatible polymer matrix and one or more bioactive agents and the coating layer is partially or totally covered with one or more additional coating layers comprising one or more biocompatible polymers (e.g., ethylene vinyl acetate) that modify the release rate characteristics of the one or more bioactive agents (col. 5, lines 41-54; col. 6, lines 28-41).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an outer coating (i.e., sheath) that covers a portion of the implant of Shalaby ‘850/Ron as suggested by Varner with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Varner teaches that said partial outer coating effectively modifies the release rate characteristics of the active agents.  A skilled artisan would have a reasonable expectation of success because said outer covering is suitable for drug delivering implantable devices.
It is noted that the instant specification does not provide a definition for the term “prevent”.  The claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  Without a clear definition of the term “prevent” in the instant specification, the term is being given its plain meaning (MPEP 2111.01).  “Prevent” is defined as “to keep from occurring; avert; hinder” and “hinder” is defined as “to cause delay, interruption, or difficulty in; hamper; impede” as evidenced by www.dictionary.com.  As discussed above, e.g., ethylene vinyl acetate) that modify the release rate characteristics of the one or more bioactive agents (emphasis added; col. 5, lines 41-54; col. 6, lines 28-41).  Thus, the teachings of Varner meet the limitations of the claimed invention.
Regarding instant claim 10, Shalaby ‘850 teaches a ring shaped device (elongated portion) and further teaches that the ring has a circular cross section having a diameter of 5 mm ([0036]).
Regarding instant claim 11, Varner is silent to the particular coating thickness of 80 to 120 microns.  However, as discussed above, Varner teaches one or more additional coating layers may be added to modify the release characteristics of the one more active agent which implies that the coating thickness can optimized depending on the release characteristics desired.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to optimize the outer coating thickness by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Varner teaches coating characteristics such as partial versus complete coverage and number of layers yield different bioactive release characteristics.  A skilled artisan would reasonably expect that altering the number of outer coating layers or outer coating thickness will necessarily modify the release of the underlying active agents. 
Regarding instant claim 12, it is noted that said claim is deemed a product-by-process claim due to the limitation, “formed as a co-extrusion of the sheath over the substrate portion having the active agents therein” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process 
Regarding instant claim 13, it is noted that said claim is deemed a product-by-process claim due to the limitation, “is formed as connected portions of unsheathed and sheathed portions” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  As discussed above, Verner teaches coating portions of the device which implies there are coated and uncoated portions touching or connected to one another.  Thus, the cited art meets the limitations of said claim.
	The combined teachings of combined teachings of Shalaby ‘850, Ron and Varner render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 11/5/2020, regarding the 103 rejection over Shalaby’850, Ron and Varner have been fully considered but they are not persuasive. 
	Applicant argues that claim 8 is amended such that the sheath “prevents” release of active agents. Applicant states that “[b]y preventing elution at this portion, the sheathed segment can serve as a reservoir of drug, that can migrate to the unsheathed portion, release from the unsheathed portion and therefor provide sustained release advantages”.  Applicant further states that Varner describes coatings that continue to provide release from the sheath whereas the claim requires a “non-releasing” sheath. Remarks, page 14.
e.g., ethylene vinyl acetate) that modify the release rate characteristics of the one or more bioactive agents (col. 5, lines 41-54; col. 6, lines 28-41).  Thus, the teachings of Varner meet the limitations of the claimed invention.  It is further noted that the references teach the structural limitations of the claim including the particular materials utilized.  Even assuming arguendo, applicant would need to provide evidence to show how the same structure would yield a different effect.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 15 and 17-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. (US 2008/0069850 A1, Mar. 20, 2008, hereafter as “Shalaby ‘850”) in view of Ron et al. (US 2011/0280922 A1, Nov. 17, 2011, hereafter as “Ron”), as applied to claim 1 above, and further in view of Shalaby (US 2010/0062039 A1, Mar. 11, 2010, hereafter as “Shalaby ‘039”) and Kiser et al. (US 2014/0074067 A1, Mar. 13, 2014, hereafter as “Kiser”).
	The instant invention is described above.
	Shalaby ‘850 and Ron teach the elements discussed above including a particular composition comprising ascorbic acid, ferrous gluconate and polyglycolide and amounts thereof ([0036] of Shalaby ‘850).
	Shalaby ‘850 and Ron are silent to the particular formulations of claims 15 and 17.
Shalaby ‘039, in the analogous art of intravaginal contraceptive devices, teaches a ring shaped intravaginal device comprising one or more active agents (abstract; [0007]).  Shalaby ‘039 teaches the particular formulation of ferrous gluconate and/or ferrous ascorbate, acids (e.g., citric) and/or acid producing polymers (e.g., carboxy-bearing, low molecular weight polyglycolide) to help maintain the vaginal pH below 6 and preferably at 3-4.5, an amino acid (e.g., glycine) to help mediate the acidity of the initial elutes, ascorbic acid or sodium ascorbate to interact with proteins of vaginal mucus and render them more viscous and hence, reduce sperm motility, and a degradable cation-exchanger (e.g., carboxyl-bearing polyglycolide) to constantly regulate the diffusion of the ferrous ion ([0017]).
	Kiser, in the analogous art of intravaginal devices, teaches said devices comprising pH modifying agents including citric acid and sodium dihydrogen citrate that help promote the natural acidity of the vagina ([0028] and [0055]).  Kiser effectively teaches sodium dihydrogen citrate and citric acid as equivalents known for the same purpose (MPEP 2144.06). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include sodium dihydrogen citrate in the invention of Shalaby ‘850/Ron as suggested by Shalaby ‘039 and Kiser with a reasonable expectation of success.  One of ordinary 
The references do not explicitly teach some of the percentages or the combination thereof.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the percentages of the ingredients would allow one to alter the properties of the composition to produce a desired result.  
Regarding instant claims 18 and 19, Shalaby ‘850 teaches a particular embodiment comprising ferrous gluconate, ascorbic acid, glycolic acid in combination with an anti-bacterial or anti-viral agent such as metronidazole, clindamycin, miconazole and clotrimazole ([0014]).
prima facie obvious.

Response to Arguments
Applicant's arguments, filed 11/5/2020, regarding the 103 rejection over Shalaby ‘850, Ron, Shalaby ‘039 and Kiser have been fully considered but they are not persuasive. 
	Applicant argues that the law requires that the prior art provide some reason or motivation to support a combination of elements selected from different references and alleges that none of the references suggest why one would modify the teachings of the primary references.  Applicant further states that “even if the combination were performed”, the result would not be the device of the claims.  Remarks, page 14.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references, Shalaby ‘850 and Ron have been discussed extensively above. Regarding the references, Shalaby ‘039 and Kiser, the rejection states that one of ordinary skill in the art would have been motivated to include sodium dihydrogen citrate in the invention of Shalaby ‘850/Ron because Shalaby ‘039 and Kiser both teach intravaginal devices comprising pH modifying agents for the purpose of regulating the pH of the vagina and Kiser further teaches prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amounts of ingredients by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05). A skilled artisan would reasonably expect modifying the percentages of the ingredients would allow one to alter the properties of the composition to produce a desired result.  Thus, contrary to applicant’s assertions, the prior art provides the requisite motivation in combination with knowledge generally available to one of ordinary skill in the art to arrive at the claimed invention.
	For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “the contraceptively active agent”, however claim 4 ultimately depends from claim 1 which recites, “contraceptively active agents”.  In order to overcome this objection, “agent” should be replaced with “agents”.  
Claim 8 is objected to because of the following informalities:  the claim recites “the contraceptively active agent”, however claim 8 depends from claim 1 which recites, “contraceptively active agents”.  In order to overcome this objection, “agent” should be replaced with “agents”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the substrate releasably loaded with contraceptively active agents, including a contraceptively effective amount of ferrous gluconate” renders the claim indefinite because it is unclear whether the limitations following the phrase “including” are 

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617


/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617